1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   JOAQUIM HUGO JENSEN,                       Case No. 2:18-cv-05424-AG (MAA)
12
                         Plaintiff,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14   THE COUNTY OF LOS ANGELES,                 UNITED STATES MAGISTRATE
     et al.,                                    JUDGE
15

16                       Defendants.
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the other
18
     records on file herein, and the Report and Recommendation of United States
19
     Magistrate Judge. Further, the time for filing objections has expired and no
20
     objections have been made. The Court accepts the findings and recommendations
21
     of the Magistrate Judge and adopts them as its own findings and conclusions.
22
           IT IS THEREFORE ORDERED that the Complaint be dismissed without
23
     prejudice.
24
     DATED: September 22, 2019             ____________________________________
25
                                                   ANDREW J. GUILFORD
26                                          UNITED STATES DISTRICT JUDGE
27

28
